Case 2:18-cv-09548-RGK-PJW Document 23 Filed 11/26/18 Page 1 of 5 Page ID #:333



   1   JOSEPH A. WALSH II, State Bar No. 143694
       joe.walsh@collierwalsh.com
   2   COLLIER WALSH LLP
       One World Trade Center, Suite 1860
   3   Long Beach, CA 90831
       Telephone: (562) 317-3300
   4   Facsimile: (562) 317-3399
   5   Attorneys for Plaintiffs,
       Pacific Maritime Freight, Inc. d/b/a
   6   Pacific Tugboat Service (“PTS”)
   7

   8                         UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10

  11   PACIFIC MARITIME FREIGHT,                 CASE NO. 2:18-cv-9548-RGK(PJWx)
       INC., d/b/a PACIFIC TUGBOAT               JOINT STIPULATION AND
  12
       SERVICE (“PTS”),                          PROPOSED TEMPORARY
  13                                             MODIFIED ORDER
                       Plaintiff,                REGARDING ARREST OF
  14                                             VESSEL AMECS 1 BARGE
             v.                                  (aka “TIDEMAR”), (USCG
  15                                             No. 507460, IMO #976)
       BARGE AMECS 1 (a/k/a                      PURSUANT TO
  16   “TIDEMAR”) (USCG No. 507460),             ADMIRALTY RULE D
  17   her tackle, furnishings, equipment,
       fixtures and apparel, In Rem;
  18   RUBEN GARCIA, an Individual,
  19   ADVANCED ENVIRONMENTAL
       GROUP, LLC, and ADVANCED
  20   CLEANUP TECHNOLOGIES, INC.
  21   (COLLECTIVELY “AEG”), In
       Personam,
  22
                       Defendants.
  23

  24

  25

  26         The Parties to this action, through their respective counsel, hereby submit
  27   this Joint Stipulation and Proposed Temporary Modified Order Regarding Arrest of
  28
                                                1
Case 2:18-cv-09548-RGK-PJW Document 23 Filed 11/26/18 Page 2 of 5 Page ID #:334



   1   The BARGE AMECS 1 (a/k/a “TIDEMAR”) (USCG No. 507460, IMO #
   2   976)(hereinafter THE “Barge”).
   3         1.      On November 9, 2018, Plaintiff PACIFIC MARITIME FREIGHT
   4   d/b/a PACIFIC TUGBOAT SERVICE (“PTS”) initiated an action against
   5   Defendants, BARGE AMECS 1 (a/k/a “TIDEMAR”) (USCG No. 507460, IMO #
   6   976), In Rem; RUBEN GARCIA, ADVANCED CLEANUP TECHNOLOGIES,
   7   INC., and ADVANCED ENVIRONMENTAL GROUP, LLC, In Pesonam
   8   (collectively the in personam Defendants are referred herein as “AEG”). (Dkt. No.
   9   1).
  10         2.     As part of its action, PTS also applied ex parte for a warrant for the
  11   arrest of the Barge. (Dkt. Nos. 4, 7). An Order and accompanying warrant were
  12   issued on November 10, 2018 by this Court. (Dkt. No. 9). The Barge was thereafter
  13   arrested by the U.S. Marshal on or about November 11, 2018 and custody of the
  14   Barge was then transferred to the Court appointed Substitute Custodian, Nielsen
  15   Beaumont Marine, Inc. (hereafter “Beaumont”). (Dkt. No. 8).
  16         3.     On November 19, 2018, the AEG Defendants filed their answers to
  17   Plaintiff’s Complaint and, among other pleadings, requested an immediate
  18   expedited hearing seeking to have Plaintiff justify the arrest. (Dkt. Nos. 16, 20).
  19         4.     The Court set a provisional hearing on Defendants’ request for an
  20   expedited hearing for Monday, November 26, 2018, but also ordered counsel for
  21   the parties to meet and confer by 5:00 pm on Wednesday, November 21, 2018 to
  22   explore possibilities of resolution. (Dkt. No. 21)
  23         5.     The parties met as ordered and reached a tentative agreement on
  24   certain immediate issues while reserving all rights and claims each may have
  25   against the other. The parties are presently working on the terms of a “Standstill
  26   Agreement” which, when finalized, will be filed in the form of a joint stipulation
  27   and proposed order modifying the terms of the arrest.
  28
                                                  2
Case 2:18-cv-09548-RGK-PJW Document 23 Filed 11/26/18 Page 3 of 5 Page ID #:335



   1            6.    Accordingly, the parties have notified the Deputy Clerk via email over
   2   the Thanksgiving holiday that there is no longer a need for an expedited hearing on
   3   Monday, November 26, 2018.
   4            7.    In the meantime, and during the time in which a more formal
   5   Stipulation and Proposed Order is being negotiated, the parties have agreed that it is
   6   in their respective best interests, and as a means to mitigate overall damages and
   7   expenses, if the Barge is permitted while under arrest and on a limited case by
   8   case/job-by-job basis, to allow AEG to service oceangoing ships and to generate
   9   revenue and avoid potential exposure to third parties.
  10            8.    Therefore, the parties jointly stipulate and hereby request that the
  11   existing Arrest Order be temporarily modified to allow the Barge to be deployed
  12   within the Los Angeles/Long Beach port complex for the purpose of servicing AEG
  13   customer vessels, but to remain under Arrest until further notice or rulings of this
  14   Court.
  15            9.    Said deployment is at the mutual pleasure and discretion of both
  16   parties and either may, in their sole discretion, withhold or cancel consent of such
  17   deployment by notification to each other and the Court Appointed Substitute
  18   Custodian.
  19            10.   It is contemplated that this Proposed Temporary Modified Order will
  20   remain in place until further orders are issued by the Court.
  21   Respectfully submitted.
  22

  23   Dated: November 23, 2018                 COLLIER WALSH LLP
  24

  25
                                                By:_____/s/_______________________
                                                     Joseph A. Walsh II
  26                                                 Counsel for Plaintiff
  27

  28
                                                   3
Case 2:18-cv-09548-RGK-PJW Document 23 Filed 11/26/18 Page 4 of 5 Page ID #:336



   1   Dated: November 23, 2018                 COX WOOTEN LERNER GRIFFIN AND
   2                                            HANSEN LLP

   3
                                                By:___/s/_________________________
   4                                                 Neil S. Lerner
   5                                                 Counsel for Defendants

   6

   7

   8                 TEMPORARY ORDER MODIFYING ARREST OF BARGE

   9

  10            Based on the foregoing Joint Stipulation of the Parties, IT IS HEREBY

  11   ORDERED:

  12            1.    The subject Barge is to remain under arrest in the custody of the U.S.

  13   Marshal and is to remain within the District at all times.

  14            2.    In addition to the duties and appointment outlined in this Court’s

  15   Orders of November 10, 2018 authorizing the Arrest and Appointment of a

  16   Substitute Custodian, you are hereby authorized and directed to accept joint

  17   instructions from the Parties, through their respective counsel, with respect to the

  18   movement, deployment and mooring/berthing of the Barge.

  19            3.    Said joint instructions must be uniform and jointly issued to you by the

  20   parties through their counsel. Either party may, in its sole discretion, withhold or

  21   cancel its consent or concurrence, in which case, you are to take reasonable but

  22   immediate action to order the safe disengagement, movement and moorage/berthing

  23   of the Barge consistent with this Court’s prior Orders.

  24            4.    Additional expenses reasonably incurred by you in accepting any joint

  25   instructions must be paid in a manner acceptable to you by the parties as they may

  26   agree.

  27            5.    You are further authorized and instructed to refuse any joint

  28   instructions from the parties which you believe in your sole discretion to be unsafe
                                                   4
Case 2:18-cv-09548-RGK-PJW Document 23 Filed 11/26/18 Page 5 of 5 Page ID #:337



   1   or an unreasonable burden on your resources to fulfill your obligations as
   2   Custodian.
   3   SO ORDERED.
   4

   5
       Dated: November 26, 2018                     _______________________________
                                                    Judge, United States District Court
   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                5
